Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Application
This Office Action is a response to Applicant’s communication (or preliminary’s amendment) filed on 09/03/2020. In virtue of this communication, claims 1-15 are currently presented in the instant application.

Priority
Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). A certified copy of the priority documents received on 09/03/2020.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/03/2020, 11/23/2020 and 03/11/2021 in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is considered by the examiner.
If applicant is aware of any prior art or any other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.97 to disclose the same. 

Drawings
The drawing submitted on 09/03/2020 is accepted as part of the formal application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 4-5 and 10-13 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 4,
	The recitation “said dielectric layers” in lines 2-3 is considered indefinite because it does not have an antecedent basis. Clarification is required.
The recitation “said pair of conductive layers” in line 3 is considered indefinite because it does not have an antecedent basis. Clarification is required.

Regarding claim 10,
	The recitation “said shielding structures” in line 2 is considered indefinite because it does not have an antecedent basis. Clarification is required.

Regarding claim 13,
	The recitation “said choke structures” in line 2 is considered indefinite because it does not have an antecedent basis. Clarification is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 9-10 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Toriyama (US 4746925), hereinafter Toriyama.

Regarding claim 1,
Toriyama discloses an antenna assembly (a dipole antenna pattern 12, Fig 1), comprising:
a printed circuit board assembly (a glass 10, Fig 1) having a radiating element layer (an antenna portion 16, Fig 1) and a choke structure (a lead portion 22, Fig 1), said choke structure having a central conductor (a central lead wire 24, Fig 1) and a shielding structure (a shielding structure comprising shielding lead wires 26, 32, and baluns 34 and 36, Fig 1), wherein said central conductor comprises at least a portion of said radiating element layer (a portion PT16, Fig 1).
Toriyama does not explicitly teach the glass 10 is a printed circuit board.
However, Toriyama teaches the dipole antenna pattern 12 as a whole is formed on the glass 10 which serves as a substrate by pasting, evaporation, printing or other similar means (col 2, lines 50-53). Therefore, it would have been obvious to a person of ordinary skill in the art to consider the glass 10 as a printed circuit board because the dipole pattern 12 is printed on the glass 10.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a printed circuit board assembly having a radiating element layer and a choke structure in Toriyama, in order to provide an antenna having a production cost which can be reduced, and an assembling operation is facilitated.
[AltContent: arrow][AltContent: textbox (PT10)][AltContent: textbox (PT16)][AltContent: arrow][AltContent: textbox (Toriyama (US 4746925))]
    PNG
    media_image1.png
    472
    725
    media_image1.png
    Greyscale

Regarding claim 3,
Toriyama as modified discloses the claimed invention, as discussed in claim 1.
Toriyama teaches said shielding structure comprises at least a pair of conductive layers (a pair of baluns 34 and 36, Fig 1), each separated from said portion of said radiating element layer by a respective dielectric layer (a portion PT10, Fig 1) of said printed circuit board assembly. 

Regarding claim 9,
Toriyama as modified discloses the claimed invention, as discussed in claim 1.
Toriyama does not explicitly teach said shielding structure is dimensioned to provide an effective electrical length corresponding to a quarter of a wavelength to be attenuated. 
	However, Toriyama teaches the length l2 of each of the baluns 34 and 36 is a half of the overall length of the antenna and is therefore set such as to be 1/2 of l1 (col 3, lines 62-65), and it’s well known in the art that a dipole antenna element has ½ of operating wavelength.


Regarding claim 10,
Toriyama as modified discloses the claimed invention, as discussed in claim 1.
Toriyama teaches a plurality of said shielding structures (the shielding lead wires 26, 32, and the baluns 34 and 36 are shielding structures) collocated to share said portion of said radiating element layer as a common central conductor (the lead wire 24 is a common central conductor). 

Regarding claim 14,
Toriyama as modified discloses the claimed invention, as discussed in claim 1.
Toriyama teaches an antenna device comprising said antenna assembly of claim 1 and a coaxial feeder 14 (Fig 1). 

Regarding claim 15,
Toriyama discloses a method, comprising:
providing a printed circuit board assembly (a glass 10, Fig 1) having a radiating element layer (an antenna portion 16, Fig 1) and a choke structure (a lead portion 22, Fig 1), said choke structure having a central conductor (a central lead wire 24, Fig 1) and a shielding structure (a shielding structure comprising shielding lead wires 26, 32, and baluns 34 and 36, Fig 1), wherein said central conductor comprises at least a portion (a portion PT16, Fig 1) of said radiating element layer. 
Toriyama does not explicitly teach the glass 10 is a printed circuit board.
However, Toriyama teaches the dipole antenna pattern 12 as a whole is formed on the glass 10 which serves as a substrate by pasting, evaporation, printing or other similar means (col 2, lines 50-53). Therefore, it would have been obvious to a person of 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a printed circuit board assembly having a radiating element layer and a choke structure in Toriyama, in order to provide an antenna having a production cost which can be reduced, and an assembling operation is facilitated.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Toriyama (US 4746925), hereinafter Toriyama, in view of Chen (US 20070097008), hereinafter Chen.

Regarding claim 2,
Toriyama as modified discloses the claimed invention, as discussed in claim 1.
Toriyama does not teach said shielding structure comprises at least one conductive layer separated from said portion of said radiating element layer by a dielectric layer of said printed circuit board assembly. 
	However, Chen teaches an antenna assembly (a dipole antenna 220, Fig 3), comprising a printed circuit board assembly (a substrate 202, Fig 3) having a radiating element layer (a radiator 204, Fig 3) and a choke structure having a central conductor 216, Fig 3) and a shielding structure 214, Fig 3), wherein the shielding structure comprises at least one conductive layer separated from a portion of said radiating element layer (a portion PT204, Fig 3) by a dielectric layer of said printed circuit board assembly (Fig 3)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a shielding structure comprising at least one conductive layer separated from a portion of a radiating element layer by a dielectric layer of a printed circuit board assembly in Toriyama as modified, as taught by Chen, in order to provide an efficient antenna.
[AltContent: arrow][AltContent: textbox (PT204)][AltContent: textbox (Chen (US 20070097008))]
    PNG
    media_image2.png
    870
    776
    media_image2.png
    Greyscale


Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Toriyama (US 4746925), hereinafter Toriyama, in view of Ying et al (US 20160301129), hereinafter Ying.

Regarding claim 6,
Toriyama as modified discloses the claimed invention, as discussed in claim 1.

However, Ying teaches an antenna assembly (a single patch antenna, Fig 1A), comprising a printed circuit board assembly (a printed circuit board (PCB) 109, Fig 1A) comprises stacked first (a dielectric layer 107, Fig 1A) and second dielectric (a dielectric layer 108, Fig 1A) layers having adjoining major faces, said first dielectric layer having a portion (a slot 112, Fig 1A) of a radiating element layer (a ground plane 105, Fig 1A) formed on its adjoining major face and a first conductive layer (a conductive layer 101, Fig 1A) formed on its outer major face, said second dielectric layer having a second conductive layer (a conductive layer 103, Fig 1A) formed on its outer major face.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a printed circuit board assembly comprising stacked first and second dielectric layers having adjoining major faces, said first dielectric layer having a portion of a radiating element layer formed on its adjoining major face and a first conductive layer formed on its outer major face, said second dielectric layer having a second conductive layer formed on its outer major face in Toriyama as modified, as taught by Ying, in order to provide a dual radiating antenna without irregular radiation patterns.

[AltContent: textbox (Ying (US 20160301129))]
    PNG
    media_image3.png
    377
    823
    media_image3.png
    Greyscale


Regarding claim 7,
Toriyama as modified in view of Ying discloses the claimed invention, as discussed in claim 6.
Ying teaches said second dielectric layer has a further conductive layer (a conductive layer 102, Fig 1A) formed on its adjoining major face and said printed circuit board assembly comprises an insulating layer (a dielectric portion of slot 112, Fig 1A) positioned between said adjoining major faces. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Toriyama (US 4746925), hereinafter Toriyama, in view of Sun et al (US 20170294704), hereinafter Sun.

Regarding claim 8,
Toriyama as modified discloses the claimed invention, as discussed in claim 1.
Toriyama does not teach said portion of said radiating element layer comprises a pair of bent elements which extend initially away from an elongate length of a continuous part of said portion of said radiating element and turn to extend generally parallel to said elongate length of said continuous part of said portion of said radiating element.
118, Fig 3A) of a radiating element layer comprises a pair of bent elements (a pair of inductors 132 and 134, Fig 3A) which extend initially away from an elongate length of a continuous part of said portion of said radiating element and turn to extend generally parallel to said elongate length of said continuous part of said portion of said radiating element.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a portion of a radiating element layer comprising a pair of bent elements which extend initially away from an elongate length of a continuous part of said portion of said radiating element and turn to extend generally parallel to said elongate length of said continuous part of said portion of said radiating element in Toriyama as modified, as taught by Sun, in order to provide an antenna having minimal interference among radiating elements.
[AltContent: arrow][AltContent: textbox (PT118)][AltContent: textbox (Sun (US 20170294704))]
    PNG
    media_image4.png
    638
    610
    media_image4.png
    Greyscale


Conclusion
	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. 
	Applicant, in preparing the response, should consider fully the entire reference aspotentially teaching all or part of the claimed invention, as well as the context of thepassage as taught by the prior art or disclosed by the Examiner. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI V TRAN/Primary Examiner, Art Unit 2845